Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 1 of 7




                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By CAsbell at 10:46 am, Aug 03, 2020
Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 2 of 7
Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 3 of 7
Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 4 of 7
Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 5 of 7
Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 6 of 7
Case 2:19-cr-00038-LGW-BWC Document 81 Filed 08/03/20 Page 7 of 7
